DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 07/30/2021.
Claims 14-23 are pending and examined in this Office Action (“OA”).
No claim has been added and no claim has been cancelled. 

Response to Arguments
Applicant's arguments filed on 07/30/2021, have been fully considered but they are not persuasive.

Regarding Independent claim 14: 
Applicant’s Argument:
Applicant presented arguments that the combination of RUNE and HONG, specifically, RUNE does not teaches " the core network node is configured to send, to the 1st radio access network node, information about accessibility of a terminal to the 2nd radio access network node “ (Emphasis Added) (See Remark).  

Applicant argues in substance “At best, Rune arguably discloses that the alleged terminal "may be provided with a control instruction" from the alleged 1st radio access (See REMARK).  
 
  
Examiner’s Response:
	The examiner respectfully disagrees.  As per Fig. 1B and Par. 0057-0064 of RUNE, the core network node provides control instruction information to terminal device about to how to make dual connectivity to both LTE and 5G network as shown in Fig. 1B.  This information includes providing aforesaid terminal device’s information and “the communication network slicing instance(s) the terminal device might belong to” (paragraph 0062). In broad reasonable interpretation, aforesaid core network node supply aforesaid terminal device’s capability information to all the communication networks including 1st radio access network and 2nd radio access network. Thus RUNE clearly teaches claim limitation as it is now.


Regarding all dependent claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over RUNE et al. (US 20180242271 A1; hereinafter as “RUNE”) in view of HONG et al. (US 20190342148  A1; hereinafter as “HONG”, which is a Foreign  of Application filed on May 12, 2016, July 1, 2016, May 8, 2016).


RUNE discloses “Coordination of Simultaneous Multi-RAT Camping” (Title).

With respect to independent claims: 
Regarding claim 14, RUNE teaches  
A system comprising: 
(Fig. 1B: Fig. 4, Fig. 12 The present invention relates to the coordination of simultaneous multi-RAT camping in in a wireless communication network that provides radio access for a terminal device via at least a first and second wireless radio access operating with different radio access technologies. The improved multi-RAT camping is achieved by transmitting, by a network node, an indication regarding a set of camping areas, CAs, including a first set of camping areas being associated with the first RAT and a second set of camping areas being associated with the second RAT: [abstract[; [0065]); 
a 1st radio access network node (Fig. 1B: LTE Node: [0004]); 
a 2nd radio access network node (Fig. 1B: New Radio/NR Node: [0004]; and 
a core network node (Fig.1B: 5G Code NW Functions/Code Node: the radio access network (RAN) node may be connected with a core network node (such as the MME) and/or other RAN nodes  [0041]), wherein a radio access technology of the 2nd radio access network node is different from a radio access technology of the 1st radio access network node (The terminal device is a wireless terminal device, and may be a (fixed or mobile) user device (UE) or a MTC device, for example a "self-driving car", capable of having a radio access over at least two different radio access technologies to one more base station (eNB): the base station may also support multiple radio accesses, such as the LTE Evolution radio access technology and the 5G radio access technology ( NR).   [0041]); 
the core network node (aforesaid 5G Core Node in Fig.1b: the radio access network (RAN) node may be connected with a core network node (such as the MME) and/or other RAN nodes: [0041])  is configured to send, to the 1st radio access network node, information about accessibility of a terminal to the 2nd radio access network node (the terminal device 10 may be provided with a control instruction from the network node 30.sub.1 which is sets by core network node which include, inter alia,   [0058] the terminal device type, [0059] the terminal device capabilities, [0060] type of service, [0061] the communication network slicing instance(s) the terminal device might belong to, [0062] a need to establish multi-connectivity such as dual connectivity and/or carrier aggregation, [0063] a battery condition of the terminal device, and [0064] a coverage pattern of the first and second RAT, the overlapping coverage area, and a stability of the overlapping coverage area: [0057]-0064]).

While RUNE teaches dual connectivity with two different technology, RUNE does not expressively discloses: the 1st radio access network node is configured to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information.  

HONG, in the same field of endeavor, discloses: the 1st radio access network node (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]) is configured to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]; the present disclosure provides a method of effectively processing radio connection in a signaling process between an LTE BS and an NR BS and/or between a UE and any of the LTE BS and the NR BS.: [0068]; aforesaid  secondary BS may determine to add a secondary BS signaling radio bearer (SRB) to the UE  [0095]  ;  a method of a secondary base station may be provided for controlling the dual connectivity of a user equipment. The method may include determining to add a secondary base station signaling radio bearer (SRB) to the user equipment, transmitting a radio resource control (RRC) message including radio resource configuration information on a secondary base station or a secondary cell group to the user equipment through the secondary base station SRB: [0012]; when LTE-NR dual connectivity is configured to a UE (or, when an NR addition radio resource is configured), an NR BS may configure an SRB (e.g., SRB1) between the UE and the NR BS. This denotes that the NR BS determines to add an SRB (e.g., SRB1) between the UE and the NR BS to a corresponding UE, and generates configuration information for this. For reference, a SRB1 is performed in RRC connection establishment in the typical LTE, but SRB1 establishment between the NR BS and the UE (hereinafter, a signaling radio bearer configured to transmit data through interfaces between the NR BS and the UE is referred to as NR-SRB1: [0023]; The typical dual connectivity of the LTE may be provided based on coordination between two LTE BSs. In such a typical dual connectivity, the MeNB 110/aforesaid second base station is able to understand an RRC message of the SeNB 120. Further, the MeNB 110 generates a final RRC message in consideration of coordination between the UE capabilities and the SeNB 120 and transmits it to the UE 100. Therefore, it is possible to efficiently utilize the radio resources of the two BSs. The RRC message is provided through only radio interfaces of the UE 100 and the MeNB 110: [0063]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of HONG to the system of RUNE in order to provide a radio resource configuration through a secondary base station SRB if the user equipment successfully complies with a radio resource on the secondary base station, (HONG, [0012]). The motivation would be to improve and enhance wireless communication by efficiently providing high quality services (HONG, [0015]). 


Regarding claim 15, RUNE teaches a 1st radio access network node comprising a processor configured to process to (Fig. 1B: LTE Node: [0004]: Fig. 12: element 30: processing module(s): [0067]); 
Receive, from a core network node (Fig. 1B: 5G Code NW Functions/Code Node: the radio access network (RAN) node may be connected with a core network node (such as the MME) and/or other RAN nodes  [0041]; Fig. 12: element50 ), information about accessibility of a terminal to a 2nd radio access network node (Fig. 1B: New Radio/NR Node: [0004])  (the terminal device 10 may be provided with a control instruction from the network node 30.sub.1 which is sets by core network node which include, inter alia,   [0058] the terminal device type, [0059] the terminal device capabilities, [0060] type of service, [0061] the communication network slicing instance(s) the terminal device might belong to, [0062] a need to establish multi-connectivity such as dual connectivity and/or carrier aggregation, [0063] a battery condition of the terminal device, and [0064] a coverage pattern of the first and second RAT, the overlapping coverage area, and a stability of the overlapping coverage area: [0057]-0064]); and 
wherein a radio access technology of the 2nd radio access network node is different from a radio access technology of the 1st radio access network node (The terminal device is a wireless terminal device, and may be a (fixed or mobile) user device (UE) or a MTC device, for example a "self-driving car", capable of having a radio access over at least two different radio access technologies to one more base station (eNB): the base station may also support multiple radio accesses, such as the LTE Evolution radio access technology and the 5G radio access technology ( NR).   [0041]);

While RUNE teaches dual connectivity with two different technology, RUNE does not expressively discloses : determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information.

HONG, in the same field of endeavor, discloses:
determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]; the present disclosure provides a method of effectively processing radio connection in a signaling process between an LTE BS and an NR BS and/or between a UE and any of the LTE BS and the NR BS.: [0068]; aforesaid  secondary BS may determine to add a secondary BS signaling radio bearer (SRB) to the UE  [0095]  ;  a method of a secondary base station may be provided for controlling the dual connectivity of a user equipment. The method may include determining to add a secondary base station signaling radio bearer (SRB) to the user equipment, transmitting a radio resource control (RRC) message including radio resource configuration information on a secondary base station or a secondary cell group to the user equipment through the secondary base station SRB: [0012]; when LTE-NR dual connectivity is configured to a UE (or, when an NR addition radio resource is configured), an NR BS may configure an SRB (e.g., SRB1) between the UE and the NR BS. This denotes that the NR BS determines to add an SRB (e.g., SRB1) between the UE and the NR BS to a corresponding UE, and generates configuration information for this. For reference, a SRB1 is performed in RRC connection establishment in the typical LTE, but SRB1 establishment between the NR BS and the UE (hereinafter, a signaling radio bearer configured to transmit data through interfaces between the NR BS and the UE is referred to as NR-SRB1: [0023]; The typical dual connectivity of the LTE may be provided based on coordination between two LTE BSs. In such a typical dual connectivity, the MeNB 110/aforesaid second base station is able to understand an RRC message of the SeNB 120. Further, the MeNB 110 generates a final RRC message in consideration of coordination between the UE capabilities and the SeNB 120 and transmits it to the UE 100. Therefore, it is possible to efficiently utilize the radio resources of the two BSs. The RRC message is provided through only radio interfaces of the UE 100 and the MeNB 110: [0063]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of HONG to the system of RUNE in order to provide a radio resource configuration through a secondary base station SRB if the user equipment successfully complies with a radio resource on the secondary base station, (HONG, [0012]). The motivation would be to improve and enhance wireless communication by efficiently providing high quality services (HONG, [0015]). 

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of HONG to the system of RUNE in order to provide a radio resource configuration through a secondary base station SRB if the user equipment successfully complies with a radio resource on the secondary base station, (HONG, [0012]). The motivation would be to improve and enhance wireless communication by efficiently providing high quality services (HONG, [0015]). 

 	Regarding claim 16, RUNE teaches A core network node (Fig. 1B: 5G Code NW Functions/Code Node: the radio access network (RAN) node may be connected with a core network node (such as the MME) and/or other RAN nodes [0041]), comprising a processor (Fig. 1B: 5G Code NW Functions/Code Node [0004]: Fig. 12: element 50: processing module(s): [0067]); configured to process to: 
send, to a 1st radio access network node, information about accessibility of a terminal to a 2nd radio access network node so that the 1st radio access network node (the terminal device 10 may be provided with a control instruction from the network node 30.sub.1 which is sets by core network node which include, inter alia,   [0058] the terminal device type, [0059] the terminal device capabilities, [0060] type of service, [0061] the communication network slicing instance(s) the terminal device might belong to, [0062] a need to establish multi-connectivity such as dual connectivity and/or carrier aggregation, [0063] a battery condition of the terminal device, and [0064] a coverage pattern of the first and second RAT, the overlapping coverage area, and a stability of the overlapping coverage area: [0057]-0064]).
wherein a radio access technology of the 2nd radio access network node is different from a radio access technology of the 1st radio access network node (The terminal device is a wireless terminal device, and may be a (fixed or mobile) user device (UE) or a MTC device, for example a "self-driving car", capable of having a radio access over at least two different radio access technologies to one more base station (eNB): the base station may also support multiple radio accesses, such as the LTE Evolution radio access technology and the 5G radio access technology ( NR).   [0041]).

While RUNE teaches dual connectivity with two different technology, RUNE does not expressively discloses: 1st radio access network …….determines whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information.

HONG, in the same field of endeavor, discloses: 1st radio access network (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]) …determines whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]; the present disclosure provides a method of effectively processing radio connection in a signaling process between an LTE BS and an NR BS and/or between a UE and any of the LTE BS and the NR BS.: [0068]; aforesaid  secondary BS may determine to add a secondary BS signaling radio bearer (SRB) to the UE  [0095]  ;  a method of a secondary base station may be provided for controlling the dual connectivity of a user equipment. The method may include determining to add a secondary base station signaling radio bearer (SRB) to the user equipment, transmitting a radio resource control (RRC) message including radio resource configuration information on a secondary base station or a secondary cell group to the user equipment through the secondary base station SRB: [0012]; when LTE-NR dual connectivity is configured to a UE (or, when an NR addition radio resource is configured), an NR BS may configure an SRB (e.g., SRB1) between the UE and the NR BS. This denotes that the NR BS  The typical dual connectivity of the LTE may be provided based on coordination between two LTE BSs. In such a typical dual connectivity, the MeNB 110/aforesaid second base station is able to understand an RRC message of the SeNB 120. Further, the MeNB 110 generates a final RRC message in consideration of coordination between the UE capabilities and the SeNB 120 and transmits it to the UE 100. Therefore, it is possible to efficiently utilize the radio resources of the two BSs. The RRC message is provided through only radio interfaces of the UE 100 and the MeNB 110: [0063]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of HONG to the system of RUNE in order to provide a radio resource configuration through a secondary base station SRB if the user equipment successfully complies with a radio resource on the secondary base station, (HONG, [0012]). The motivation would be to improve and enhance wireless communication by efficiently providing high quality services (HONG, [0015]). 




Regarding claim 17, RUNE teaches  
A method (Fig. 1B: Fig. 4, Fig. 12 The present invention relates to the coordination of simultaneous multi-RAT camping in in a wireless communication network that provides radio access for a terminal device via at least a first and second wireless radio access operating with different radio access technologies. The improved multi-RAT camping is achieved by transmitting, by a network node, an indication regarding a set of camping areas, CAs, including a first set of camping areas being associated with the first RAT and a second set of camping areas being associated with the second RAT: [abstract[; [0065]) comprising:  receiving, from a core network node (Fig. 1B: 5G Code NW Functions/Code Node: the radio access network (RAN) node may be connected with a core network node (such as the MME) and/or other RAN nodes  [0041]), information about accessibility of a terminal to a radio access network node(the terminal device 10 may be provided with a control instruction from the network node 30.sub.1 which is sets by core network node which include, inter alia,   [0058] the terminal device type, [0059] the terminal device capabilities, [0060] type of service, [0061] the communication network slicing instance(s) the terminal device might belong to, [0062] a need to establish multi-connectivity such as dual connectivity and/or carrier aggregation, [0063] a battery condition of the terminal device, and [0064] a coverage pattern of the first and second RAT, the overlapping coverage area, and a stability of the overlapping coverage area: [0057]-0064]); and 
wherein  a radio access technology of the 2nd radio access network node is different from a radio access technology of the 1st radio access network node at least two different radio access technologies to one more base station (eNB): the base station may also support multiple radio accesses, such as the LTE Evolution radio access technology and the 5G radio access technology ( NR).   [0041]).  

While RUNE teaches dual connectivity with two different technology, RUNE does not expressively discloses: determining whether to establish Dual Connectivity with the radio access network node for the terminal by checking whether the terminal has capability for the radio access network node and is authorized to access the radio access network node using the information.

HONG, in the same field of endeavor, discloses: …(a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]) determining whether to establish Dual Connectivity with the radio access network node for the terminal by checking whether the terminal has capability for the radio access network node and is authorized to access the radio access network node using the information (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]; the present disclosure provides a method of effectively processing radio connection in a signaling process between an LTE BS and an NR BS and/or between a UE and any of the LTE BS and the NR BS.: [0068]; aforesaid  secondary BS may determine to add a secondary BS signaling radio bearer  when LTE-NR dual connectivity is configured to a UE (or, when an NR addition radio resource is configured), an NR BS may configure an SRB (e.g., SRB1) between the UE and the NR BS. This denotes that the NR BS determines to add an SRB (e.g., SRB1) between the UE and the NR BS to a corresponding UE, and generates configuration information for this. For reference, a SRB1 is performed in RRC connection establishment in the typical LTE, but SRB1 establishment between the NR BS and the UE (hereinafter, a signaling radio bearer configured to transmit data through interfaces between the NR BS and the UE is referred to as NR-SRB1: [0023]; The typical dual connectivity of the LTE may be provided based on coordination between two LTE BSs. In such a typical dual connectivity, the MeNB 110/aforesaid second base station is able to understand an RRC message of the SeNB 120. Further, the MeNB 110 generates a final RRC message in consideration of coordination between the UE capabilities and the SeNB 120 and transmits it to the UE 100. Therefore, it is possible to efficiently utilize the radio resources of the two BSs. The RRC message is provided through only radio interfaces of the UE 100 and the MeNB 110: [0063]).

HONG to the system of RUNE in order to provide a radio resource configuration through a secondary base station SRB if the user equipment successfully complies with a radio resource on the secondary base station, (HONG, [0012]). The motivation would be to improve and enhance wireless communication by efficiently providing high quality services (HONG, [0015]). 



Regarding claim 18, RUNE teaches a method comprising: 
sending, to a 1st radio access network node, information about accessibility of a terminal to a 2nd radio access network node  so that the 1st radio access network node  (Fig. 1B: 5G Code NW Functions/Code Node: the radio access network (RAN) node may be connected with a core network node (such as the MME) and/or other RAN nodes  [0041]); aforesaid code network node controls instruction to node 30.sub.1 which include, inter alia,   [0058] the terminal device type, [0059] the terminal device capabilities, [0060] type of service, [0061] the communication network slicing instance(s) the terminal device might belong to, [0062] a need to establish multi-connectivity such as dual connectivity and/or carrier aggregation, [0063] a battery condition of the terminal device, and [0064] a coverage pattern of the first and second RAT, the overlapping coverage area, and a stability of the overlapping coverage area: [0057]-0064]);  wherein a radio access technology of the 2nd radio access network node is different from a radio access technology of the 1st radio access network node (The terminal device is a wireless terminal device, and may be a (fixed or mobile) user device (UE) or a MTC device, for example a "self-driving car", capable of having a radio access over at least two different radio access technologies to one more base station (eNB): the base station may also support multiple radio accesses, such as the LTE Evolution radio access technology and the 5G radio access technology ( NR).   [0041]).  

While RUNE teaches dual connectivity with two different technology, RUNE does not expressively discloses: determines whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information.

HONG, in the same field of endeavor, discloses: (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]) …determines whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information (a secondary base station may be provided for controlling the dual connectivity of a user equipment: [0012]; the present disclosure provides a method of effectively processing radio connection in a signaling process between an LTE BS and an NR BS and/or between a UE and any of the LTE BS and the NR BS.: [0068]; aforesaid  secondary BS may determine to add a secondary BS signaling radio  when LTE-NR dual connectivity is configured to a UE (or, when an NR addition radio resource is configured), an NR BS may configure an SRB (e.g., SRB1) between the UE and the NR BS. This denotes that the NR BS determines to add an SRB (e.g., SRB1) between the UE and the NR BS to a corresponding UE, and generates configuration information for this. For reference, a SRB1 is performed in RRC connection establishment in the typical LTE, but SRB1 establishment between the NR BS and the UE (hereinafter, a signaling radio bearer configured to transmit data through interfaces between the NR BS and the UE is referred to as NR-SRB1: [0023]; The typical dual connectivity of the LTE may be provided based on coordination between two LTE BSs. In such a typical dual connectivity, the MeNB 110/aforesaid second base station is able to understand an RRC message of the SeNB 120. Further, the MeNB 110 generates a final RRC message in consideration of coordination between the UE capabilities and the SeNB 120 and transmits it to the UE 100. Therefore, it is possible to efficiently utilize the radio resources of the two BSs. The RRC message is provided through only radio interfaces of the UE 100 and the MeNB 110: [0063]).

HONG to the system of RUNE in order to provide a radio resource configuration through a secondary base station SRB if the user equipment successfully complies with a radio resource on the secondary base station, (HONG, [0012]). The motivation would be to improve and enhance wireless communication by efficiently providing high quality services (HONG, [0015]). 

With respect to dependent claims: 
Regarding claims 19/20/21/23, the combination of RUNE and HONG, specifically, RUNE teaches, wherein the 2nd radio access network node is 5G NR (New Radio) (in FIG. 1B for the case of standalone LTE and NR network nodes and a co-located LTE/NR network node, i.e. a network node in which LTE and NR are both implemented: [0004]-[0005]).

Regarding claim 22, the combination of RUNE  and HONG , specifically, HONG  teaches wherein the radio access network node is 5G NR (New Radio) (in FIG. 1B for the case of standalone LTE and NR network nodes and a co-located LTE/NR network node, i.e. a network node in which LTE and NR are both implemented: [0004]-[0005]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466